Exhibit 10.2

[_________]1

 

To:   

[__________]2

[__________]

[__________]

From:    [__________] Re:    [Base]3[Additional]4 Capped Call Transaction Ref.
No:    [__________]5 Date:    May [12], 2020

Dear Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [___________] (“Dealer”)
and [___________] (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case, as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern and in the event of any inconsistency between terms defined in the
Equity Definitions and this Confirmation, this Confirmation shall govern.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the Trade Date (but without any Schedule
except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine, [(ii) the election
of an executed guarantee of [__________] (“Guarantor”) dated as of the Trade
Date in substantially the form attached hereto as Schedule 1 as a Credit Support
Document, (iii) the election of Guarantor as Credit Support Provider in relation
to Dealer and (iv)]6 [and (ii)] the election that the “Cross Default” provisions
of Section 5(a)(vi) of the Agreement shall apply to Dealer, (a) with a Threshold
Amount” of 3% of the shareholders’ equity of Dealer on the Trade Date,
(b) “Specified Indebtedness” having the meaning set forth in Section 14 of the
Agreement, except that it shall not include any obligation in respect of
deposits received in the ordinary course of Dealer’s banking business, (c) the
phrase “, or becoming capable at such time of being declared,” shall be deleted
from clause (1) of such Section 5(a)(vi) of the Agreement, and (d) the following
sentence shall be added to the end of Section 5(a)(vi) of the Agreement:
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (i) the default was caused solely by error or
omission of an administrative or operational nature; (ii) funds were available
to enable the relevant party to make payment when due; and (iii) the payment is
made within two Local Business Days of such party’s receipt of written notice of
its failure to pay.”).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 

1 

Include Dealer name, address and logo

2 

Include Project Lion Issuer name and address after launch

3 

Include for base call option.

4 

Include for additional call option.

5 

If applicable

6 

Requested if Dealer is not the highest rated entity in group, typically from
Parent.

 

1



--------------------------------------------------------------------------------

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

  Trade Date:    May [12], 2020   Effective Date:    May [15], 2020, or such
other date as agreed by the parties in writing.   Components:    The Transaction
will be divided into individual Components, each with the terms set forth in
this Confirmation, and, in particular, with the Number of Options and Expiration
Date set forth in Annex A to this Confirmation. The exercise, valuation and
settlement of the Transaction will be effected separately for each Component as
if each Component were a separate Transaction under the Agreement.   Option
Style:    “European”, as described under “Procedures for Exercise” below.  
Option Type:    Call   Seller:    Dealer   Buyer:    Counterparty   Shares:   
The Class A common stock of Counterparty, par value USD 0.00001 (Ticker Symbol:
“[_____]”).   Number of Options:    For each Component, as provided in Annex A
to this Confirmation.7   Option Entitlement:    One Share Per Option   Strike
Price:    USD [_____]   Cap Price:    USD [_____]; provided that in no event
shall the Cap Price be reduced to an amount less than the Strike Price in
connection with any adjustment by the Calculation Agent under this Confirmation.
  Number of Shares:    As of any date, a number of Shares equal to the product
of (i) the Number of Options and (ii) the Option Entitlement.   Premium:    USD
[_____] (Premium per Option approximately USD [_____]); Dealer and Counterparty
hereby agree that notwithstanding anything to the contrary herein or in the
Agreement, following the payment of the Premium, in the event that (a) an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) (other than an Event of Default arising under Section 5(a)(ii) or
5(a)(iv) of the

 

7 

For the base capped call, the total should be equal to (i) the number of
Convertible Notes in principal amount of $1,000 initially issued on the closing
date for the Convertible Notes (excluding any Convertible Notes sold pursuant to
the over-allotment option) multiplied by (ii) the initial conversion rate. For
the additional capped call, the total should be equal to (i) the number of
additional Convertible Notes in principal amount of $1,000 multiplied
by (ii) the initial conversion rate.

 

2



--------------------------------------------------------------------------------

     Agreement that is within the Counterparty’s control) occurs or is
designated with respect to any Transaction and, as a result, Counterparty owes
to Dealer the amount calculated under Section 6(d) and Section 6(e) or otherwise
under the Agreement (calculated as if the Transactions terminated on such Early
Termination Date were the sole Transactions under the Agreement) or
(b) Counterparty owes to Dealer, pursuant to Sections 12.2, 12.3, 12.6, 12.7,
12.8 or 12.9 of the Equity Definitions or otherwise under the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.   Premium Payment Date:    The Effective
Date   Exchange:    The Nasdaq Global Select Market   Related Exchange:    All
Exchanges; provided that Section 1.26 of the Equity Definitions shall be amended
to add the words “United States” before the word “exchange” in the tenth line of
such Section. Procedures for Exercise:   Expiration Time:    The Valuation Time
  Expiration Date:    For any Component, as provided in Annex A to this
Confirmation (or, if such date is not a Scheduled Valid Day, the next following
Scheduled Valid Day that is not already an Expiration Date for another
Component); provided that if that date is a Disrupted Day, the Expiration Date
for such Component shall be the first succeeding Scheduled Valid Day that is not
a Disrupted Day and is not or is not deemed to be an Expiration Date in respect
of any other Component of the Transaction hereunder; and provided further that
in no event shall the Expiration Date be postponed to a date later than the
Final Termination Date and, notwithstanding anything to the contrary in this
Confirmation or the Equity Definitions, the Relevant Price for such Expiration
Date that occurs on the Final Termination Date and is a Disrupted Day shall be
the prevailing market value per Share determined by the Calculation Agent in a
good faith and commercially reasonable manner. Notwithstanding the foregoing and
anything to the contrary in the Equity Definitions, if a Market Disruption Event
occurs on any Expiration Date, the Calculation Agent may determine in a good
faith and commercially reasonable manner that such Expiration Date is a
Disrupted Day only in part, in which case the Calculation Agent shall make
commercially reasonable adjustments to the Number of Options for the relevant
Component for which such day shall be the Expiration Date, shall designate the
Scheduled Valid Day determined in the manner described in the immediately
preceding sentence as the Expiration Date for the remaining Options for such
Component and may determine the Relevant Price in a commercially reasonable
manner based on transactions in the Shares on such Disrupted Day taking into
account the nature and duration of such Market Disruption Event on such day. Any
Scheduled Valid Day on which, as of the date hereof, the Exchange is scheduled
to close prior to its normal close of trading shall be deemed not to be a
Scheduled Valid Day; if a closure of the Exchange prior to its normal close of
trading on any Scheduled Valid Day is scheduled following the date hereof, then
such Scheduled Valid Day shall be deemed to be a Disrupted Day in full.
Section 6.6 of the Equity Definitions shall not apply to any Valuation Date
occurring on an Expiration Date.

 

3



--------------------------------------------------------------------------------

  Final Termination Date:    [August 11, 2025]8   Automatic Exercise:   
Applicable, which means that the Number of Options for the relevant Component
will be deemed to be automatically exercised at the Expiration Time on the
Expiration Date for such Component if at such time such Component is
In-the-Money, unless Buyer notifies Seller (in writing) prior to the Expiration
Time on such Expiration Date that it does not wish Automatic Exercise to occur
with respect to such Component, in which case Automatic Exercise will not apply
with respect to such Component. “In-the-Money” means, in respect of any
Component, that the Relevant Price on the Expiration Date for such Component is
greater than the Strike Price for such Component.   Valuation Time:    At the
close of trading of the regular trading session on the Exchange; provided that
if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in a good faith and commercially reasonable manner.
  Valuation Date:    For any Component, the Expiration Date therefor.   Market
Disruption Event:   

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Settlement Terms:   Settlement Method Election:   

Applicable; provided that (a) Section 7.1 of the Equity Definitions is hereby
amended by replacing the term “Physical Settlement” with the term “Net Share
Settlement”, (b) Counterparty must make a single irrevocable election for all
Components and (c) if Counterparty is electing Cash Settlement, such Settlement
Method Election would be effective only if Counterparty represents and warrants
to Dealer in writing on the date of such Settlement Method Election that such
election is being made in good faith and not as part of a plan or scheme to
evade compliance with the federal securities laws.

 

Without limiting the generality of the foregoing, Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Sections 9
and 10(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the rules and regulations promulgated thereunder in respect of such
election.

  Electing Party:    Counterparty   Settlement Method Election Date:    The
second Scheduled Valid Day prior to the scheduled Expiration Date for the
Component with the earliest scheduled Expiration Date.   Default Settlement
Method:    Net Share Settlement

 

8 

To be 60 Scheduled Trading Days following the last scheduled Expiration Date.

 

4



--------------------------------------------------------------------------------

  Net Share Settlement:   

With respect to any Component, if Net Share Settlement is applicable to the
Options exercised or deemed exercised hereunder, Dealer will deliver to
Counterparty, on the relevant Settlement Date for such Component, a number of
Shares (the “Net Share Settlement Amount”) equal to (i) the Daily Option Value
on the Expiration Date of such Component divided by (ii) the Relevant Price on
such Expiration Date.

 

Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Share Settlement Share Amount valued at the Relevant Price
for the Expiration Date of such Component.

  Cash Settlement:    With respect to any Component, if Cash Settlement is
applicable to the Options exercised or deemed exercised hereunder, in lieu of
Section 8.1 of the Equity Definitions, Dealer will pay to Counterparty, on the
Settlement Date, an amount of cash (the “Cash Settlement Amount”) equal to the
Daily Option Value on the Expiration Date of such Component.   Daily Option
Value:    For any Component, an amount equal to (i) the Number of Options in
such Component, multiplied by (ii) the Option Entitlement, multiplied by
(iii) (A) the lesser of the Relevant Price on the Expiration Date of such
Component and the Cap Price, minus (B) the Strike Price on such Expiration Day;
provided that if the calculation contained in clause (iii) above results in a
negative number, the Daily Option Value for such Component shall be deemed to be
zero. In no event will the Daily Option Value be less than zero.   Valid Day:   
A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange. If the Shares are not listed, quoted or
traded on any U.S. securities exchange or any other market, “Valid Day” means a
Business Day.   Scheduled Valid Day:    A day that is scheduled to be a Valid
Day on the Exchange. If the Shares are not listed, quoted or traded on any U.S.
securities exchange or any other market, “Scheduled Valid Day” means a Business
Day.   Business Day:    Any day other than a Saturday, a Sunday or other day on
which banking institutions are authorized or required by law, regulation or
executive order to close or be closed in the State of New York.   Relevant
Price:    On any Valid Day, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page “[_____] <equity>
AQR” (or its equivalent successor if such page is not available) (the “VWAP”) in
respect of the period from the scheduled open of trading until the scheduled
close of trading of the primary trading session on such Valid Day (or if such
volume-weighted average price is unavailable at such time, the market value of
one Share on such Valid Day, as determined by the Calculation Agent in a good
faith and commercially reasonable manner using, if practicable, a
volume-weighted average method substantially similar to the method for
determining the VWAP). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.   Settlement Date:    For all Components of the Transaction, the
date one Settlement Cycle immediately following the Expiration Date for such
Component.

 

5



--------------------------------------------------------------------------------

  Settlement Currency:    USD   Other Applicable Provisions:    The provisions
of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settlement.”  
Representation and Agreement:    Notwithstanding anything to the contrary in the
Equity Definitions (including, but not limited to, Section 9.11 thereof), the
parties acknowledge that (i) any Shares delivered to Counterparty shall be, upon
delivery, subject to restrictions, obligations and limitations arising from
Counterparty’s status as issuer of the Shares under applicable securities laws,
(ii) Dealer may deliver any Shares required to be delivered hereunder in
certificated form in lieu of delivery through the Clearance System and (iii) any
Shares delivered to Counterparty may be “restricted securities” (as defined in
Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”)).
Adjustments:   Method of Adjustment:    Calculation Agent Adjustment; provided
that the parties agree that (x) open market Share repurchases at prevailing
market price and (y) Share repurchases through a dealer pursuant to accelerated
share repurchases, forward contracts or similar transactions (including, without
limitation, any discount to average VWAP prices) that are entered into at
prevailing market prices and in accordance with customary market terms for
transactions of such type to repurchase the Shares shall not be considered
Potential Adjustment Events. Extraordinary Events:   New Shares:    In the
definition of New Shares in Section 12.1(i) of the Equity Definitions, (a) the
text in clause (i) thereof shall be deleted in its entirety and replaced with
“publicly quoted, traded or listed on any of The New York Stock Exchange, The
NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors),” and (b) the following phrase shall be inserted immediately prior
to the period: “and (iii) of a corporation organized under the laws of the
United States, any State thereof or the District of Columbia that (x) also
becomes the Counterparty under the Transaction or (y) agrees to be subject to
Sections 8(d) and 8(e) of the Confirmation governing the Transaction, in either
case, following such Merger Event or Tender Offer”.   Merger Events:   
Applicable   Consequences of Merger Events:     

(a)   Share-for-Share:

   Modified Calculation Agent Adjustment  

(b)   Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)  

(c)   Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that the
Calculation Agent may elect Component Adjustment for all or part of the
Transaction

 

6



--------------------------------------------------------------------------------

  Tender Offer:    Applicable; provided that the definition of “Tender Offer” in
Section 12.1(d) of the Equity Definitions will be amended by replacing the
phrase “greater than 10% and less than 100% of the outstanding voting shares of
the Counterparty” in the third and fourth line thereof with “greater than 20%
and less than 100% of the outstanding Shares of the Counterparty”. In addition,
Section 12.1(e) of the Equity Definitions shall be amended by replacing “voting
shares” in the first line thereof with “Shares”, and Section 12.1(l) of the
Equity Definitions shall be amended by replacing “voting shares” in the fifth
line thereof with “Shares”.   Consequences of Tender Offers:     

(a)   Share-for-Share:

   Modified Calculation Agent Adjustment  

(b)   Share-for-Other:

   Modified Calculation Agent Adjustment  

(c)   Share-for-Combined:

   Modified Calculation Agent Adjustment   Consequences of Announcement Events:
   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the phrase “exercise,
settlement, payment or any other terms of the Transaction (including, without
limitation, the spread)” shall be replaced with the phrase “Cap Price (provided
that in no event shall the Cap Price be less than the Strike Price)” and the
words “whether within a commercially reasonable (as determined in good faith by
the Calculation Agent) period of time prior to or after the Announcement Event”
shall be inserted prior to the word “which” in the seventh line, and (z) for the
avoidance of doubt, the Calculation Agent shall, in good faith and a
commercially reasonable manner, determine whether the relevant Announcement
Event has had a material economic effect on the Transaction and, if so, shall
adjust the Cap Price accordingly to take into account such economic effect on
one or more occasions on or after the date of the Announcement Event up to, and
including, the Expiration Date, any Early Termination Date and/or any other date
of cancellation, it being understood that any adjustment in respect of an
Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event and shall not be duplicative with any other
adjustment or cancellation valuation made pursuant to this Confirmation, the
Equity Definitions or the Agreement. An Announcement Event shall be an
“Extraordinary Event” for purposes of the Equity Definitions, to which Article
12 of the Equity Definitions is applicable; provided further that upon the
Calculation Agent making an adjustment, determined in a commercially reasonable
manner, to the Cap Price upon any Announcement Event, then the Calculation Agent
shall make an adjustment to the Cap Price upon any announcement regarding the
same event that gave rise to the original Announcement Event regarding the
abandonment of any such event to the extent necessary to reflect the economic
effect of such subsequent announcement on the Transaction (provided that in no
event shall the Cap Price be less than the Strike Price).

 

7



--------------------------------------------------------------------------------

  Announcement Event:    (i) The public announcement (whether by Counterparty or
a Valid Third Party Entity) of any Merger Event or Tender Offer, or the
announcement by Counterparty of any intention to enter into a Merger Event or
Tender Offer, (ii) the public announcement (whether by Counterparty or a Valid
Third Party Entity) of any potential acquisition or disposition by Counterparty
and/or its subsidiaries where the consideration exceeds 35% of the market
capitalization of the Counterparty as of the date of such announcement (an
“Acquisition Transaction”), (iii) the public announcement (whether by
Counterparty or a Valid Third Party Entity) of an intention by Counterparty or
such Valid Third Party Entity to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, a Merger Event,
Tender Offer or Acquisition Transaction, or (iv) any subsequent public
announcement (whether by Counterparty or a Valid Third Party Entity) of a change
to a transaction or intention that is the subject of an announcement of the type
described in clause (i), (ii) or (iii) of this sentence (including, without
limitation, a new announcement relating to such a transaction or intention or
the announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention); provided that, for the avoidance of doubt, the
occurrence of an Announcement Event with respect to any transaction or intention
shall not preclude the occurrence of a later Announcement Event with respect to
such transaction or intention.   Valid Third Party Entity:    In respect of any
transaction, any third party that has a bona fide intent to enter into or
consummate such transaction (it being understood and agreed that in determining
whether such third party has such a bona fide intent, the Calculation Agent may
take into consideration the effect of the relevant announcement by such third
party on the Shares and/or options relating to the Shares).   Notice of Merger
Consideration and Consequences:    Upon the occurrence of a Merger Event that
causes the Shares to be converted into the right to receive more than a single
type of consideration (determined based in part upon any form of stockholder
election), Counterparty shall reasonably promptly (but in any event prior to the
relevant Merger Date) notify the Calculation Agent of (i) the type and amount of
consideration that a holder of Shares would have been entitled to in the case of
reclassifications, consolidations, mergers, sales or transfers of assets or
other transactions that cause Shares to be converted into the right to receive
more than a single type of consideration and (ii) the weighted average of the
types and amounts of consideration to be received by the holders of Shares that
affirmatively make such an election.   Nationalization, Insolvency or Delisting:
   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange. Additional Disruption Events:  

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal
interpretation”, (ii) by adding the phrase “and/or type of Hedge Position that
would be entered into by a commercially reasonable

 

8



--------------------------------------------------------------------------------

     dealer” after the word “Shares” in clause (X) thereof and (iii) by
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date”.  

(b) Failure to Deliver:

   Applicable  

(c) Insolvency Filing:

   Applicable  

(d) Hedging Disruption:

   Applicable; provided that Section 12.9(b)(iii) of the Equity Definitions is
hereby amended by inserting in the third line thereof, after the words “to
terminate the Transaction”, the words “or a portion of the Transaction affected
by such Hedging Disruption”.  

(e) Increased Cost of Hedging:

   Not Applicable   Hedging Party:    Dealer   Determining Party:   

For all applicable Extraordinary Events, Dealer; provided that, when making any
determination or calculation as “Determining Party,” Dealer shall be bound by
the same obligations relating to required acts of the Calculation Agent as set
forth in Section 1.40 of the Equity Definitions and this Confirmation as if
Determining Party were the Calculation Agent.

 

Following any determination or calculation by Determining Party hereunder, upon
a written request by Counterparty, Determining Party will promptly (but in any
event within five Scheduled Trading Days) provide to Counterparty in writing a
report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such determination
or calculation (including any assumptions used in making such determination or
calculation), it being understood that in no event will Determining Party be
obligated to share with Counterparty any proprietary or confidential data or
information or any proprietary or confidential models used by it in making such
determination or calculation or any information that is subject to an obligation
not to disclose such information.

  Non-Reliance:    Applicable   Agreements and Acknowledgments Regarding Hedging
Activities:    Applicable   Additional Acknowledgments:    Applicable 3.
Calculation Agent:    Dealer; provided that, following the occurrence and during
the continuance of an Event of Default pursuant to Section 5(a)(vii) of the
Agreement with respect to which Dealer is the sole Defaulting Party,
Counterparty shall have the right to designate a nationally recognized third
party dealer in over-the-counter corporate equity derivatives to replace Dealer
as the Calculation Agent, and the parties shall work in good faith to execute
any appropriate documentation required by such replacement Calculation Agent.

 

9



--------------------------------------------------------------------------------

     Following any adjustment, determination or calculation by the Calculation
Agent hereunder, upon a written request by Counterparty, the Calculation Agent
will promptly (but in any event within five Scheduled Trading Days) provide to
Counterparty in writing a report (in a commonly used file format for the storage
and manipulation of financial data) displaying in reasonable detail the basis
for such adjustment, determination or calculation (including any assumptions
used in making such adjustment, determination or calculation), it being
understood that in no event will the Calculation Agent be obligated to share
with Counterparty any proprietary or confidential data or information or any
proprietary or confidential models used by it in making such adjustment,
determination or calculation or any information that is subject to an obligation
not to disclose such information.

4. Account Details:

 

  Dealer Payment Instructions:   [Bank:]    [_________]   [SWIFT:]   
[_________]   [Bank Routing:]    [_________]   [Acct Name:]    [_________]  
[Acct No.:]    [_________]

Counterparty Payment Instructions: To be advised.

5. Offices:

The Office of Dealer for the Transaction is: [New York, New York]

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

6. Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Counterparty:

 

  To:    [____________]   Attention:    [____________]   Telephone:   
[____________]   Email:    [____________]

(b) Address for notices or communications to Dealer:

 

  To:    [____________]   Attention:    [____________]   Telephone:   
[____________]   Email:    [____________]   With a copy to:      To:   
[____________]   Attention:    [____________]   Telephone:    [____________]  
Email:    [____________]

 

10



--------------------------------------------------------------------------------

For the avoidance of doubt, any notice or other communication delivered by
electronic messaging system, e-mail or facsimile transmission shall be deemed to
be “in writing.”

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date (A) none of Counterparty and its officers and directors is
aware of any material non-public information regarding Counterparty or the
Shares, and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

(ii) On the Trade Date, (A) the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”), and (B) Counterparty is not engaged in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in Rules
101(b)(10) and 102(b)(7) or Rule 102(c)(1)(i) of Regulation M.

(iii) On the Trade Date, neither Counterparty nor any “affiliated purchaser” (as
defined in Rule 10b-18 of the Exchange Act (“Rule 10b-18”)) shall directly or
indirectly (including, without limitation, by means of any cash-settled or other
derivative instrument) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or commence any tender offer relating to, any
Shares (or an equivalent interest, including a unit of beneficial interest in a
trust or limited partnership or a depository share) or any security convertible
into or exchangeable or exercisable for Shares, except through Dealer.

(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

(v) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(vi) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction.

(vii) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or otherwise in violation
of the Exchange Act.

(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

(ix) On each of the Trade Date and the Premium Payment Date, (A) the value of
the total assets of Counterparty is greater than the sum of the total
liabilities (including contingent liabilities) and the capital of Counterparty,
(B) the capital of Counterparty is adequate to conduct the business of
Counterparty, and Counterparty’s entry into the Transaction will not impair its
capital, (C) Counterparty has the ability to pay its debts and obligations as
such debts mature and does not intend to, or does not believe that it will,
incur debt beyond its ability to pay as such debts mature, (D) Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and (E) Counterparty would be able to purchase the aggregate Number of Shares
for the Transaction in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

 

11



--------------------------------------------------------------------------------

(x) To Counterparty’s knowledge, no U.S. state or local law, rule, regulation or
regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares; provided
that no such representation shall be made by Counterparty with respect to any
rules and regulations applicable to Dealer (including FINRA) arising from
Dealer’s status as a regulated entity under applicable law.

(xi) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing, (C) has total
assets of at least USD 50 million as of the date hereof.

(xii) The assets of Counterparty do not constitute “plan assets” under the
Employee Retirement Income Security Act of 1974, as amended, the Department of
Labor Regulations promulgated thereunder or similar law.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge (A) that this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” within the meaning of Section 546 of the Bankruptcy
Code, and (ii) a “swap agreement,” as such term is defined in Section 101(53B)
of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount”
or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer” within the meaning of Section 546 of the
Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o),
546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

(e) As a condition to the effectiveness of the Transaction, Counterparty shall
deliver to Dealer an opinion of counsel, dated as of the Effective Date and
reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a)(i), (ii) and (iii) of the Agreement.

 

12



--------------------------------------------------------------------------------

(f) Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with the Transaction
and any other over-the-counter derivative transactions between Counterparty and
Dealer or its affiliates, Dealer or its affiliates is acting as principal and is
not a fiduciary or advisor in respect of any such transaction, including any
entry, exercise, amendment, unwind or termination thereof.

(g) Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

(h) Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

8. Other Provisions:

(a) Right to Extend. Dealer may divide any Component into additional Components
and designate the Expiration Date and the Number of Options for each such
Component if Dealer determines, in good faith and a commercially reasonable
manner, that such further division would be necessary or advisable to preserve a
commercially reasonable dealer’s hedging or hedge unwind activity with respect
to the Transaction in light of existing liquidity conditions or to enable such a
dealer to purchase or sell Shares or enter into swap or other derivatives
transactions with respect to Shares in connection with its hedging, hedge unwind
or settlement activity with respect to the Transaction in a manner that would,
if such dealer were Counterparty or an affiliated purchaser of Counterparty, be
compliant and consistent with applicable legal, regulatory or self-regulatory
requirements generally applicable to transactions of the type of the
Transaction; provided that in no event shall any Expiration Date for any
Component be postponed to a date later than the Final Termination Date.

(b) Additional Termination Events. Promptly (but in any event within ten
Scheduled Trading Days) following any repurchase, redemption or conversion of
any of the Counterparty’s [__]% Convertible Senior Notes due 2025 (the
“Convertible Notes”) issued pursuant to the Counterparty’s indenture (the
“Indenture”) [to be]9 dated May [15], 2020 between the Counterparty and U.S.
Bank, National Association as trustee, Counterparty may notify Dealer in writing
of (i) such repurchase, redemption, exchange or conversion, (ii) the number of
Convertible Notes so repurchased, redeemed, exchanged or converted and (iii) the
number of Shares underlying each USD 1,000 principal amount of Convertible Notes
(any such notice, a “Repurchase Notification” and any such event, a “Repurchase
Event”)[; provided that any “Repurchase Notification” delivered to Dealer
pursuant to the Base Capped Call Transaction Confirmation letter agreement dated
May [12], 2020 between Dealer and Counterparty (the “Base Call Option
Confirmation”) shall be deemed to be a Repurchase Notification pursuant to this
Confirmation and the terms of such Repurchase Notification shall apply, mutatis
mutandis, to this Confirmation]10. Notwithstanding anything to the contrary in
this Confirmation, the receipt by Dealer from Counterparty of (x) any Repurchase
Notification, within the applicable time period set forth in the preceding
sentence, and (y) a written representation and warranty by Counterparty that, as
of the date of such Repurchase Notification, Counterparty is not in possession
of any material non-public information regarding Counterparty or the Shares,
shall constitute an Additional Termination Event as provided in this paragraph.
Upon receipt of any such Repurchase Notification and the related written
representation and warranty, Dealer shall promptly designate an Exchange
Business Day following receipt of such Repurchase Notification as an Early
Termination Date with respect to the portion of this Transaction corresponding
to a number of Options (the “Repurchase Options”) equal to the lesser of (A)
[(x)] [__]11% of the aggregate number of Shares underlying the number of
Convertible Notes specified in such Repurchase Notification, divided by the
Option Entitlement[, minus (y) the number of “Repurchase Options” (as defined in
the Base Call Option Confirmation), if any, that relate to such Convertible
Notes (and for the purposes of determining whether any Options under this
Confirmation or under, and as defined in, the Base Call Option Confirmation will
be among the Repurchase Options hereunder or under, and as defined in, the Base
Call Option Confirmation, the number of Convertible Notes specified in such
Repurchase Notification shall be allocated first to the Base Call Option
Confirmation until all Options thereunder are exercised or terminated)]12 and
(B) the aggregate Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the aggregate Number of Options shall be
reduced by the number of Repurchase Options on a pro rata basis across all

 

9 

Include if the Indenture is not completed at the time of the Confirmation.

10 

Include in Additional Call Option Confirmation only.

11 

Include Dealer’s percentage allocation of the overall capped call transaction.

12 

Include in Additional Call Option Confirmation only.

 

13



--------------------------------------------------------------------------------

Components, as determined by the Calculation Agent. Any payment hereunder with
respect to such termination shall be calculated pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to this Transaction and an aggregate Number
of Options equal to the number of Repurchase Options, (2) Counterparty were the
sole Affected Party with respect to such Additional Termination Event and
(3) the terminated portion of the Transaction were the sole Affected
Transaction.

(c) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to all holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Counterparty’s control, or (iii) an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, which Event of Default or Termination Event
resulted from an event or events within the Counterparty’s control), and if
Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii) and
6(e) of the Agreement or any Cancellation Amount pursuant to Article 12 of the
Equity Definitions (any such amount, a “Payment Obligation”), then Dealer shall
satisfy the Payment Obligation by the Share Termination Alternative (as defined
below) unless (a) Counterparty gives irrevocable telephonic notice to Dealer,
confirmed in writing within one Scheduled Trading Day, no later than 12:00 p.m.
(New York City time) on the Merger Date, Tender Offer Date, Announcement Date
(in the case of a Nationalization, Insolvency or Delisting), Early Termination
Date or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) as of the date of such election,
Counterparty represents that is not in possession of any material non-public
information regarding Counterparty or the Shares, and that such election is
being made in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws, and (c) Dealer agrees, in its sole discretion,
to such election, in which case the provisions of Section 12.7 or Section 12.9
of the Equity Definitions, or the provisions of Section 6(d)(ii) and 6(e) of the
Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment. Share Termination Delivery Property:    A number
of Share Termination Delivery Units, as calculated by the Calculation Agent,
equal to the Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price. Share Termination Unit Price:    The
value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider a variety of factors, including the market price
of the Share Termination Delivery Units and/or the purchase price paid in
connection with the commercially reasonable purchase of Share Termination
Delivery Property.

 

14



--------------------------------------------------------------------------------

Share Termination Delivery Unit:    One Share or, if the Shares have changed
into cash or any other property or the right to receive cash or any other
property as the result of a Nationalization, Insolvency or Merger Event (any
such cash or other property, the “Exchange Property”), a unit consisting of the
type and amount of such Exchange Property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Nationalization,
Insolvency or Merger Event, as determined by the Calculation Agent. Failure to
Deliver:    Applicable Other Applicable Provisions:    If Share Termination
Alternative is applicable, the provisions of Sections 9.8, 9.9 and 9.11 (as
modified above) of the Equity Definitions and the provisions set forth opposite
the caption “Representation and Agreement” in Section 2 will be applicable,
except that all references in such provisions to “Physically-settled” shall be
read as references to “Share Termination Settled” and all references to “Shares”
shall be read as references to “Share Termination Delivery Units”. “Share
Termination Settled” in relation to the Transaction means that the Share
Termination Alternative is applicable to the Transaction.

(d) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on the advice of legal counsel, the
Shares acquired by Dealer for the purpose of hedging its obligations pursuant to
the Transaction (the “Hedge Shares”) cannot be sold in the U.S. public market by
Dealer without registration under the Securities Act, Counterparty shall, at its
election: (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, use its commercially reasonable efforts to make available to Dealer an
effective registration statement under the Securities Act to cover the resale of
such Hedge Shares and (A) enter into an agreement, in form and substance
reasonably satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered offering for companies of a similar size in a similar
industry, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities for companies of a similar size in a
similar industry, (C) provide disclosure opinions of nationally recognized
outside counsel to Counterparty in customary form for registered offerings of
equity securities for companies of a similar size in a similar industry,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities for companies of
a similar size in a similar industry and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities
for companies of a similar size in a similar industry; provided, however, that,
if Counterparty elects clause (i) above but Dealer, in its commercially
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 8(d) shall apply at the election of Counterparty;
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of companies of a similar size in a similar industry, in form and
substance commercially reasonably satisfactory to Dealer using reasonable best
efforts to include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer),
opinions and certificates and such other documentation as is customary for
private placements agreements of equity securities of companies of a similar
size in a similar industry, as is reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its good faith and commercially reasonable
judgment, to compensate Dealer for any customary liquidity discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement); provided that no “comfort letter” or accountants’ consent
shall be required to be delivered in connection with any private placements; or
(iii) purchase the Hedge Shares from Dealer at the then-prevailing market price
at one or more times on such Exchange Business Days, and in the amounts,
requested by Dealer.

(e) Repurchase Notices. Counterparty shall, at least one Scheduled Valid Day
prior to any day on which Counterparty intends to effect any repurchase of
Shares, give Dealer written notice of such repurchase (a “Repurchase Notice”) on
such day if, following such repurchase, the Notice Percentage would reasonably
be

 

15



--------------------------------------------------------------------------------

expected to be (i) greater than [__]13% and (ii) greater by 0.5% than the Notice
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice, greater than the Notice Percentage as
of the date hereof). The “Notice Percentage” as of any day is the fraction,
expressed as a percentage, the numerator of which is the aggregate Number of
Shares, plus the aggregate number of Shares underlying any other call options
sold by Dealer to Counterparty and the denominator of which is the number of
Shares outstanding on such day. In the event that Counterparty fails to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
Section 8(e) then Counterparty agrees to indemnify and hold harmless Dealer, its
affiliates and their respective directors, officers, employees, agents and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all losses (including losses relating to the Dealer’s
hedging activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages and liabilities (or
actions in respect thereof), joint or several, to which such Indemnified Party
may become subject under applicable securities laws, including without
limitation, Section 16 of the Exchange Act or under any U.S. state or federal
law, regulation or regulatory order, in each case relating to or arising out of
such failure. If for any reason the foregoing indemnification is unavailable to
any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability. In addition, Counterparty will reimburse any
Indemnified Party for all reasonable expenses (including reasonable counsel fees
and expenses) as they are incurred (after notice to Counterparty) in connection
with the investigation of, preparation for or defense or settlement of any
pending or threatened claim or any action, suit or proceeding arising therefrom,
whether or not such Indemnified Party is a party thereto and whether or not such
claim, action, suit or proceeding is initiated or brought by or on behalf of
Counterparty, in each case relating to or arising out of such failure. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer. Counterparty will not be liable under this
indemnity provision to the extent any loss, claim, damage, liability or expense
is found in a final judgment by a court to have resulted from Dealer’s gross
negligence or willful misconduct.

(f) Transfer and Assignment. Either party may transfer or assign any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed; provided that Dealer may transfer or assign without any consent of
Counterparty its rights and obligations hereunder, in whole or in part,
(A) without Counterparty’s consent, to any affiliate of Dealer (1) whose
obligations would be guaranteed by Dealer or Dealer’s ultimate parent or
(2) that has a long-term, unsecured and unsubordinated rating of at least A3
from Moody’s Investor Service, Inc. or its successor (“Moody’s”) or A- from
Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or (B) with
Counterparty’s consent (such consent not to be unreasonably withheld or delayed)
any person (including any affiliate of Dealer whose obligations are not
guaranteed in the manner described in clause (A)(1)) or any person whose
obligations would be guaranteed by a person (a “Designated Transferee”), in
either case under this clause (B) that has a long-term, unsecured and
unsubordinated rating that is equal to or better than Dealer’s credit rating at
the time of such transfer or assignment; provided, however, that, in the case of
this clause (B), in no event shall the credit rating of the Designated
Transferee or of its guarantor (whichever is higher) be lower A3 from Moody’s or
A- from S&P; provided further that (i) Dealer will notify Counterparty in
writing prior to any proposed transfer or assignment to a Designated Transferee
, (ii) as a result of any such transfer or assignment, Counterparty will not be
required to pay the transferee or assignee of such rights or obligations on any
payment date an amount under Section 2(d)(i)(4) of the Agreement greater than
the amount, if any, that Counterparty would have been required to pay Dealer in
the absence of such transfer or assignment , (iii) after any such transfer,
Counterparty will not, as a result of any withholding or deduction made by the
transferee or assignee as a result of any tax, receive from the such transferee
or assignee on any payment date or delivery date (after accounting for amounts
paid under Section 2(d)(i)(4) of the Agreement as well as such withholding or
deduction) an amount or a number of Shares, as applicable, lower than the amount
or the number of Shares, as applicable, that Dealer would have been required to
pay or deliver to Counterparty in the absence of such transfer (except to the
extent such lower amount or number results from a change in law after the date
of such transfer), and (iv) the transferee or assignee shall make the Payee Tax
Representations and provide Counterparty

 

13 

To be 0.5% higher than the number of Shares underlying the call option
transactions with the Issuer (including any additional capped call and the 2018
bond hedge and warrant transactions) of the Dealer with the highest percentage
allocation of the capped call.

 

16



--------------------------------------------------------------------------------

with a complete and accurate U.S. Internal Revenue Service Form W-9 or W-8 (as
applicable) prior to becoming a party to the Transaction. At any time at which
(1) the Equity Percentage exceeds 7.50% or (2) Dealer, Dealer Group (as defined
below) or any person whose ownership position would be aggregated with that of
Dealer or Dealer Group (Dealer, Dealer Group or any such person, a “Dealer
Person”) under any applicable “business combinations statute” or other federal,
state or local law, rule, regulation or regulatory order or organizational
documents or contracts of Counterparty applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting, registration, filing or notification obligations
or other requirements (including obtaining prior approval by a state or federal
regulator) of a Dealer Person under Applicable Restrictions and with respect to
which such requirements have not been met or the relevant approval has not been
received minus (y) 1% of the number of Shares outstanding on the date of
determination (either such condition described in clause (1) or (2), an “Excess
Ownership Position”), if Dealer, in its reasonable discretion, is unable to
effect a transfer or assignment to a third party in accordance with the
requirements set forth above after its commercially reasonable efforts on
pricing and terms and within a time period reasonably acceptable to Dealer such
that an Excess Ownership Position no longer exists, Dealer may designate any
Scheduled Valid Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of the Transaction, such that an Excess Ownership Position
no longer exists following such partial termination. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 8(c) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty were the sole
Affected Party with respect to such partial termination, (iii) such portion of
the Transaction were the only Terminated Transaction and (iv) Dealer were the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement and to determine the amount payable pursuant to Section 6(e) of
the Agreement. The “Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the number of Shares that Dealer
and any of its affiliates subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer (collectively, “Dealer Group”) “beneficially own”
(within the meaning of Section 13 of the Exchange Act) without duplication on
such day and (B) the denominator of which is the number of Shares outstanding on
such day.

In the case of a transfer or assignment by Counterparty of its rights and
obligations hereunder and under the Agreement, in whole or in part (any such
Options so transferred or assigned, the “Transfer Options”), to any party,
withholding of such consent by Dealer shall not be considered unreasonable if
such transfer or assignment does not meet the reasonable conditions that Dealer
may impose including, but not limited, to the following conditions:

(A) with respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(d) of this
Confirmation;

(B) any Transfer Options shall only be transferred or assigned to a third party
that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended, the “Code”);

(C) such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of customary legal opinions with respect to
securities laws and other matters by such third party and Counterparty as are
reasonably requested and reasonably satisfactory to Dealer;

(D) Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E) an Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

17



--------------------------------------------------------------------------------

(F) without limiting the generality of clause (B), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

(g) Staggered Settlement. If Dealer determines reasonably and in good faith that
the number of Shares required to be delivered to Counterparty hereunder on any
Settlement Date would result in an Excess Ownership Position, then Dealer may,
by notice to Counterparty prior to such Settlement Date (a “Nominal Settlement
Date”), elect to deliver any Shares due to be delivered on two or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to the 40th Exchange
Business Day after such Nominal Settlement Date) or delivery times and how it
will allocate the Shares it is required to deliver hereunder on the Settlement
Date among the Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date; provided that in no event shall any Staggered
Settlement Date be a date later than the Final Termination Date.

(h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(i) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

(j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that the obligations of Counterparty under this Confirmation are not
secured by any collateral that would otherwise secure the obligations of
Counterparty herein under or pursuant to any other agreement.

(k) Early Unwind. In the event the sale of the [“Firm Securities”]14 [“Optional
Securities”]15 (as defined in the Purchase Agreement dated as of May [12], 2020,
between Counterparty and J.P. Morgan Securities LLC and Credit Suisse Capital
LLC, as representatives of the Initial Purchasers party thereto (the “Initial
Purchasers”)) is not consummated with the Initial Purchasers for any reason by
5:00 p.m. (New York City time) on the Premium Payment Date, or such later date
as agreed upon by the parties (the Premium Payment Date or such later date, the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Each of Dealer and
Counterparty represents and acknowledges to the other that, upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 

14 

Insert for Base Call Option Confirmation.

15 

Insert for Additional Call Option Confirmation.

 

18



--------------------------------------------------------------------------------

(l) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

(m) Amendments to Equity Definitions and the Agreement. The following amendments
shall be made to the Equity Definitions:

(i) solely for purposes of applying the Equity Definitions and for purposes of
this Confirmation, any reference in the Equity Definitions to a Strike Price
shall be deemed to be a reference to either of the Strike Price or the Cap
Price, or both, as appropriate;

(ii) for the purpose of any adjustment under Section 11.2(c) of the Equity
Definitions, the first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: “If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has, in the
commercially reasonable judgment of the Calculation Agent, a material economic
effect on the theoretical value of the relevant Shares or options on the Shares
(provided that such event is not based on (x) an observable market, other than
the market for Counterparty’s own stock or (y) an observable index, other than
an index calculated and measured solely by reference to Counterparty’s own
operations) and, if so, will (i) make appropriate adjustment(s), if any,
determined in a commercially reasonable manner, to any one or more of:”, and the
portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(provided
that, solely in the case of Sections 11.2(e)(i), (ii)(A), (iv) and (v), no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares but, for
the avoidance of doubt, solely in the case of Sections 11.2(e)(ii)(B) through
(D), (iii) (vi) and (vii), adjustments may be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

(iii) Section 11.2(a) of the Equity Definitions is hereby amended by
(1) deleting the words “in the determination of the Calculation Agent, a
diluting or concentrative effect on the theoretical value of the relevant
Shares” and replacing these words with “in the commercially reasonable judgment
of the Calculation Agent, a material economic effect on the theoretical value of
the Shares or options on such Shares”; and (2) adding at the end thereof “;
provided that such event is not based on (i) an observable market, other than
the market for Counterparty’s own stock or (ii) an observable index, other than
an index calculated and measured solely by reference to Counterparty’s own
operations”;

(iv) Section 11.2(e)(vii) of the Equity Definitions is hereby amended and
restated as follows: “any other corporate event involving the Issuer that in the
commercially reasonable judgment of the Calculation Agent has a material
economic effect on the theoretical value of the Shares or options on the Shares;
provided that such corporate event involving the Issuer is not based on (a) an
observable market, other than the market for Counterparty’s own stock or (b) an
observable index, other than an index calculated and measured solely by
reference to Counterparty’s own operations.”;

(v) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) inserting “(1)” immediately following the word “means” in the first line
thereof and (2) inserting immediately prior to the semi-colon at the end of
subsection (B) thereof the following words: “or (2) the occurrence of any of the
events specified in Section 5(a)(vii)(1) through (9) of the ISDA Master
Agreement with respect to that Issuer”.

 

19



--------------------------------------------------------------------------------

(vi) Section 12.7(b) of the Equity Definitions is hereby amended by deleting the
words “(and in any event within five Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”.

(vii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section; and

(viii) Section 12.9(b)(vi) of the Equity Definitions is hereby amended by
(1) adding the word “or” immediately before subsection “(B)”, (2) deleting the
comma at the end of subsection (A), (3) deleting subsection (C) in its entirety,
(4) deleting the word “or” immediately preceding subsection (C) and (5)
replacing the words “either party” in the last sentence of such Section with
“Dealer”.

(n) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW). THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE BOROUGH OF
MANHATTAN, IN THE CITY OF NEW YORK IN ANY SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED
HEREBY.

(o) Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party shall make such adjustment
by reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position.

(p) Delivery or Receipt of Cash. For the avoidance of doubt, other than payment
of the Premium by Counterparty, nothing in this Confirmation shall be
interpreted as requiring Counterparty to cash settle the Transaction, except in
circumstances where cash settlement is within Counterparty’s control (including,
without limitation, where Counterparty elects to deliver or receive cash) or in
those circumstances in which holders of Shares would also receive cash.

(q) Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED
HEREBY.

(r) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Counterparty and
Dealer.

(s) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(t) Tax Matters. For the purpose of Sections 4(a)(i) and (ii) of the Agreement,
Counterparty agrees to deliver to Dealer one duly executed and completed United
States Internal Revenue Service Form W-9 (or successor thereto) and Dealer
agrees to deliver to Counterparty, as applicable, a U.S. Internal Revenue
Service Form W-8 or Form W-9 (or successor thereto). Such forms or documents
shall be delivered upon (i) execution of this Confirmation, (ii) Counterparty or
Dealer, as applicable, learning that any such tax form previously provided by it
has become obsolete or incorrect, and (iii) reasonable request of the other
party.

 

20



--------------------------------------------------------------------------------

(u) Payee Tax Representations.

(i) For the purpose of Section 3(f) of the Agreement, Counterparty makes the
representations below:

Counterparty is a corporation created or organized in the United States or under
the laws of the United States and its U.S. taxpayer identification number is
26-4175727. It is “exempt” within the meaning of Treasury Regulation sections
1.6041-3(p) and 1.6049- 4(c) from information reporting on IRS Form 1099 and
backup withholding.

(ii) For the purpose of Section 3(f) of the Agreement, Dealer makes the
representations below:

Dealer is a [_________]16

(v) [Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as
defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(w) HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement,
shall not include any tax imposed on payments treated as dividends from sources
within the United States under Section 871(m) of the Code or any regulations
issued thereunder. For the avoidance of doubt, any such tax imposed under
Section 871(m) of the Code is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.]17

(x) Reserved.

(y) Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on or prior to the final
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of the
Issuer shall be conducted and shall do so in a manner that it deems appropriate
to hedge its price and market risk with respect to the Relevant Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Relevant
Prices, each in a manner that may be adverse to Counterparty.

(z) Reserved.

(y) [U.S. Resolution Stay Protocol. The parties acknowledge and agree that
(i) to the extent that prior to the date hereof both parties have adhered to the
2018 ISDA U.S. Resolution Stay Protocol (the “Stay Protocol”), the terms of the
Stay Protocol are incorporated into and form a part of the Agreement, and for
such purposes the Agreement shall be deemed a Protocol Covered Agreement, the
Dealer entity that is a party to the Agreement (“Dealer”) shall be deemed a
Regulated Entity and the other entity that is a party to the Agreement
(“Counterparty”) shall be deemed an Adhering Party; (ii) to the extent that
prior to the date hereof the parties have executed a separate agreement the
effect of which is to amend the qualified financial contracts between them to
conform with the requirements of the QFC Stay Rules (the “Bilateral Agreement”),
the terms of the Bilateral Agreement are incorporated into and form a part of
the Agreement, and for such purposes the Agreement shall be deemed a Covered
Agreement, Dealer shall be deemed a Covered Entity and Counterparty shall be
deemed a Counterparty Entity; or (iii) if clause (i) and clause (ii) do not
apply, the terms of Section 1 and Section 2 and the related defined terms
(together, the “Bilateral Terms”) of the form of bilateral template entitled
“Full-Length Omnibus (for use between U.S. G-SIBs and Corporate Groups)”
published by ISDA on November 2, 2018 (currently available on the 2018 ISDA U.S.
Resolution Stay Protocol page at www.isda.org and, a copy of which is available
upon request), the effect of which is to amend the qualified financial contracts
between the parties thereto

 

16 

Include appropriate tax representation for Dealer

17 

Include for dealers that are not U.S. entities.

 

21



--------------------------------------------------------------------------------

to conform with the requirements of the QFC Stay Rules, are hereby incorporated
into and form a part of the Agreement, and for such purposes the Agreement shall
be deemed a “Covered Agreement,” Dealer shall be deemed a “Covered Entity” and
Counterparty shall be deemed a “Counterparty Entity.” In the event that, after
the date of the Agreement, both parties hereto become adhering parties to the
Stay Protocol, the terms of the Stay Protocol will replace the terms of this
paragraph. In the event of any inconsistencies between the Agreement and the
terms of the Stay Protocol, the Bilateral Agreement or the Bilateral Terms
(each, the “QFC Stay Terms”), as applicable, the QFC Stay Terms will govern.
Terms used in this paragraph without definition shall have the meanings assigned
to them under the QFC Stay Rules. For purposes of this paragraph, references to
“the Agreement” include any related credit enhancements entered into between the
parties or provided by one to the other. In addition, the parties agree that the
terms of this paragraph shall be incorporated into any related covered affiliate
credit enhancements, with all references to Dealer replaced by references to the
covered affiliate support provider. “QFC Stay Rules” means the regulations
codified at 12 C.F.R. 252.2, 252.81–8, 12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8,
which, subject to limited exceptions, require an express recognition of the
stay-and-transfer powers of the FDIC under the Federal Deposit Insurance Act and
the Orderly Liquidation Authority under Title II of the Dodd Frank Wall Street
Reform and Consumer Protection Act and the override of default rights related
directly or indirectly to the entry of an affiliate into certain insolvency
proceedings and any restrictions on the transfer of any covered affiliate credit
enhancements.]18

(z) CARES Act. Counterparty acknowledges that the Transaction may constitute a
purchase of its equity securities or a capital distribution. Counterparty
further acknowledges that, pursuant to the provisions of the Coronavirus Aid,
Relief and Economic Security Act (the “CARES Act”), the Counterparty will be
required to agree to certain time-bound restrictions on its ability to purchase
its equity securities or make capital distributions if it receives loans, loan
guarantees or direct loans (as that term is defined in the CARES Act) under
section 4003(b) of the CARES Act. Counterparty further acknowledges that it may
be required to agree to certain time-bound restrictions on its ability to
purchase its equity securities or make capital distributions if it receives
loans, loan guarantees or direct loans (as that term is defined in the CARES
Act) under programs or facilities established by the Board of Governors of the
Federal Reserve System or the U.S. Department of Treasury for the purpose of
providing liquidity to the financial system, and may be required to agree to
similar restrictions under programs or facilities established in the future.
Accordingly, Counterparty represents and warrants that it has not applied, and
throughout the Term of this Transaction shall not apply, for a loan, loan
guarantee, direct loan (as that term is defined in the CARES Act) or other
investment, or to receive any financial assistance or relief (howsoever defined)
under any program or facility (collectively, “Financial Assistance”) that (a) is
established under applicable law (whether in existence as of the Trade Date or
subsequently enacted, adopted or amended), including without limitation the
CARES Act and the Federal Reserve Act, as amended, and (b) (i) requires under
applicable law (or any regulation, guidance, interpretation or other
pronouncement thereunder), as a condition of such loan, loan guarantee, direct
loan (as that term is defined in the CARES Act), investment, financial
assistance or relief, that the Counterparty agree, attest, certify or warrant
that it has not, as of the date specified in such condition, repurchased, or
will not repurchase, any equity security of Counterparty, and that it has not,
as of the date specified in such condition, made a capital distribution or will
not make a capital distribution, or (ii) where the terms of the Transaction
would cause Counterparty under any circumstances to fail to satisfy any
condition for application for or receipt or retention of the Financial
Assistance (collectively “Restricted Financial Assistance”); provided, that
Counterparty may apply for Restricted Financial Assistance if (x) Counterparty
delivers to Dealer either (a) a written opinion of counsel reasonably
satisfactory to the Dealer to the effect that the terms of the Transaction would
not cause Counterparty to fail to satisfy any condition for application for or
receipt or retention of such Financial Assistance based on the terms of the
program or facility as of the date of such opinion or (b) evidence of a waiver
from a governmental authority with jurisdiction for such program or facility
with respect to the Transaction (either by specific reference to the Transaction
or by general reference to transactions with the attributes of the Transaction
in all relevant respects) and (y) Dealer consents, on such basis, to
Counterparty’s application for such Restricted Financial Assistance (such
consent not to be unreasonably withheld or delayed). Counterparty further
represents and warrants that the Premium is not being paid, in whole or in part,
directly or indirectly, with funds received under or pursuant to any program or
facility, including the U.S. Small Business Administration’s “Paycheck
Protection Program”, that (a) is established under applicable law, including
without limitation the CARES Act and the Federal Reserve Act, as amended, and
(b) requires under such applicable law (or any regulation, guidance,
interpretation or other pronouncement of a governmental authority with
jurisdiction for such program or facility) that such funds be used for specified
or enumerated purposes that do not include the purchase of this Transaction
(either by specific reference to this Transaction or by general reference to
transactions with the attributes of this Transaction in all relevant respects).

 

18 

Insert preferred form of US QFC Stay Rule language for each Dealer.

 

22



--------------------------------------------------------------------------------

(aa) [Matters Relating to Agent.] [Insert Dealer agency or communications with
employees provisions, if applicable]

[(bb)] Dealer Boilerplate. Insert additional Dealer boilerplate, if applicable]

 

23



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms.

 

Yours faithfully,

[___________]19

By:

     

Name:

 

Title:

 

 

Agreed and Accepted By:

 

[___________]

By

      Name:  

Title:

 

 

19 

Include Dealer preferred signature page information, as applicable

 

24



--------------------------------------------------------------------------------

Schedule 1

[Form of Guarantee]

 

25



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Options and Expiration Date
is set forth below.

 

Component Number

  

Number of Options

  

Expiration Date

1           2           3           4           5           6           7     
     8           9           10           11           12           13          
14           15           16           17           18           19           20
          21           22           23           24           25           26   
       27           28           29           30          

 

26